Citation Nr: 1026612	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-04 110	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to 8 May 2003 for the 
grant of service connection for cataracts as a result of exposure 
to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from April 1961 to April 1969.

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2007 rating action that granted service connection for 
posterior subcapsular cataracts as a result of exposure to 
ionizing radiation from 8 May 2003; the Veteran appeals the 
effective date of the grant of service connection, claiming an 
earlier effective date (EED).

In his Substantive Appeal, the Veteran at the RO requested a 
Board videoconference hearing before a Veterans Law Judge in 
Washington, D.C.  By letter of May 2009, the RO notified the 
Veteran of a Board videoconference hearing that had been 
scheduled for him for a date in June.  The Veteran failed to 
report for the hearing.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an effective date prior to 8 May 2003 
for the grant of service connection for cataracts as a result of 
exposure to ionizing radiation on appeal has been accomplished.

2.  The veteran's claim for service connection for cataracts as a 
result of exposure to ionizing radiation was reviewed on the 
initiative of the VA in October 2003.

3.  By rating action of August 2007, the RO granted service 
connection for cataracts as a result of exposure to ionizing 
radiation from 8 May 2003, the effective date of the liberalizing 
VA issue pursuant to which that benefit was granted.




CONCLUSION OF LAW

The claim for an effective date prior to 8 May 2003 for the grant 
of service connection for cataracts as a result of exposure to 
ionizing radiation is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114(a), 3.400(p) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Pertinent to the claim for an EED for the grant of service 
connection for cataracts as a result of exposure to ionizing 
radiation, the RO has notified the Veteran and his representative 
of the reasons for the denial of the claim, and afforded them 
opportunities to present evidence and argument in connection 
therewith.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed him with respect to 
that issue.  As will be explained below, the claim for an EED 
currently under consideration lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, except as otherwise provided, the 
effective date of an evaluation and award of compensation based 
on an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Where compensation is awarded or increased pursuant to a 
liberalizing law or VA issue approved by the Secretary or by his 
direction, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  The provisions of this paragraph are applicable to 
original and reopened claims as well as claims for increase.  
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p).

If a claim is reviewed on the initiative of the VA within 1 year 
from the effective date of the law or VA issue, or at the request 
of a claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1).

The Veteran contends that service connection for cataracts as a 
result of exposure to ionizing radiation is warranted from 1993, 
the year his physician diagnosed cataracts that were caused by 
radiation exposure.

The evidence shows that, in a May 2000 letter, D. S., M.D., 
stated that the Veteran was treated for posterior subcapsular 
cataracts in both eyes in 1993, and that this was found to be a 
type of cataract that was caused by radiation exposure.

By rating action of March 2002, the RO denied service connection 
for cataracts as a result of exposure to ionizing radiation on 
the grounds that the amount of the veteran's radiation exposure 
was insufficient to establish service connection under the 
provisions of 38 C.F.R. § 3.311.

An independent review of the Defense Threat Reduction Agency's 
(DTRA) reconstructed radiation doses accomplished by the National 
Research Council (NRC) in a report issued on 8 May 2003 
determined that radiation doses provided by the DTRA might have 
underestimated the amount of radiation to which some veterans 
were exposed.

In October 2003, the RO took the initiative to review the 
veteran's claim for service connection for cataracts as a result 
of exposure to ionizing radiation pursuant to new information 
that indicated that a revised radiation dose estimate was 
required in his case.   The RO requested the DTRA to review the 
radiation dose previously provided in the veteran's case to 
determine whether or not it should be increased or otherwise 
recomputed.  Based on the DTRA's March 2007 revised radiation 
dose estimate in the veteran's case, a May 2007 radiation review 
and medical opinion from the VA Chief Public Health and 
Environmental Hazards Officer, and a June 2007 advisory opinion 
and radiation review under the provisions of 38 C.F.R. § 3.311 
from Director of the VA Compensation and Pension Service, the RO, 
by rating action of August 2007, granted service connection for 
cataracts as a result of exposure to ionizing radiation effective 
8 May 2003, the date of issuance of the abovementioned NRC 
report.    

As the veteran's claim for service connection for cataracts as a 
result of exposure to ionizing radiation was reviewed on the 
initiative of the VA in October 2003, which was within 1 year of 
the liberalizing NRC report issued on 8 May 2003, the Board finds 
that 8 May 2003 is the earliest effective date that may be 
assigned by law for the grant of service connection for the 
veteran's cataracts.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.114(a), 3.400(p).

Accordingly, on these facts, the Board finds that 8 May 2003 is 
the earliest possible date for the grant of service connection 
for cataracts as a result of exposure to ionizing radiation.  The 
pertinent legal authority governing effective dates is clear and 
specific, and the Board is bound by it.  As, on these facts, no 
effective date earlier than 8 May 2003 is assignable for the 
grant of service connection, the appeal with respect to the claim 
for an EED for the award thereof must be denied.  Where, as here, 
the law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 
    



ORDER

An effective date prior to 8 May 2003 for the grant of service 
connection for cataracts as a result of exposure to ionizing 
radiation is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


